Title: To Thomas Jefferson from Philip Mazzei, 12 September 1805
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     12 7bre, 1805.
                  
                  Al mio ritorno da Firenze e Roma (viaggio indicato nelle precedenti mie dei 20 luglio da Pisa, 24 e 25 detto da Firenze, tutte partite da Livorno il 12 agosto nel Brig Calisto, Capn. S. Clair for Boston) trovai qui la gratma. sua dei 4 Maggio, contenente l’attestato di morte del Bellini, e le informazioni di Mr. Bracken per soccorrere le povere sorelle, come pure la lettera del Dr. Carr (qui la carta é veinciata) relativa ai miei interessi. Comprendo dalla medesima, che non aveva per anche ricevuto la mia che accompagnò le 4 cassette di fragole d’ogni mese, e la cassa contenente 322 barbatelle di uve di varie qualità, 23 delle quali di uva di Smirne senza vinaccioli, che partirono da Livorno il 13 marzo, anno corrente, nello Schooner Dolphin, Capn. Williams per Filadelfia, con direzione to the care of Mr. Muhlenburg, collector for that Port.
                  Le rendo infinite grazie delle cure che (in mezzo alla faraggine di tanto importanti affari) si è preso per il mio interesse come per quello delle povere Bellini.
                  Mi dispiace la perdita dell’Apricot-pesche, tanto più che non posso rimpiazzarlo nella futura spedizione di piante che Le manderò; ma i noccioli che Le mandai colle sopraddette 4 cassette di fragole e la cassa di barbatelle, spero che suppliranno bastantemente. Rozier assicura, che il frutto viene altrettanto bene dal nocciolo come dall’innesto, ed io l’ò sperimentato in tutte le qualità d’albicocche e di pesche, e in alcune qualità di susine. Bisogna però che la frutta, della quale si pianta il nocciolo, sia ben maturata sull’albero.
                  Quanto al moscadello e alla Verdea, son certo che non vi fù dislocation nel suo palato in quel periodo; il male può consistere adesso nella difficoltà di trovarli così buoni come quelli che portai costà io stesso. Farò certamente il possibile per trovargli tali; e chenti sieno, Le ne manderò il saggio a suo tempo. Nel luoghi circonvicini a quello dove nacqui si coltivavano certi cocomeri squisiti; e pesanti circa 100 libbre inglesi. Se n’è perduto il seme. L’istesso è seguìto di una qualità di Lattuga superiore ad ogni altra. Gli uomini voglion mutare la moda regola il vitto come il vestire, e l’interesse obbliga i coltivatori a sottomettervisi.
                  Mi pare, ma non ne son certo, di averle parlato in qualche mia lettera del Prelato Martini, Arcivescovo di Firenze, a motivo delle discussioni da lui avute col Nunzio del Papa per sostenere i diritti dello Stato e i suoi proprj. Egli è sciente, erudito, à gran carattere, e all’età di 85 anni conserva una freschezza di mente che reca stupore. Al mio ritorno da Roma, per dove mi aveva dato lettere che mi furono utili, volle vedere la mia traduzione dell’ultimo suo discorso inaugurale, del quale prese copia, e mi face promettere di procurargli un esemplare del primo. Se io potessi avergli tutti, tanto gli annuali che gli inaugurali con i materiali requisiti per farne ben comprendere, non solo il senso, come ancora i motivi, le vedute, i vantaggi, e in somma tutto ciò che tende a soddisfar l’uomo che brama d’istruirsi, ne farei volentieri un volumetto; potrebbe avervi luogo ancora the piece published in a Boston paper, che Ella mi mandó nella sua dei 10 Marzo, purchè mi fossero somministrate le notizie indicate nella mia risposta dei 20 Luglio.
                  Le includo una lettera per Mr. Latrobe, dalla quale Ella vedrà con piacere l’oltima scelta che ò avuto la fortuna di fare dei 2 scultori. Io godo già nella ben fondata speranza d’aver procurato la lor fortuna e quella delle loro famiglie, dei buoni ed utili cittadini, alla mia cara Patria adottiva, e la soddisfazione di che à creduto di poter confidare nel mio sincero zelo per tutto ciò che può contribuire alla sua gloria e prosperità. Le piaceranno molto ambedue, e facilmente scoprirà in Franzoni un gran talento naturale, capo geometrico, propensione allo studio, e capacità per innalzarsi in qualunque carriera che intraprenda. La prego di raccomandarlo a chi può essergli di guida, o d’aiuto almeno. Ella vedrà parimente che sul fine della lettera parlo delle transazioni monetarie tra questo e codesto paese. La prego di farci fare attenzione, perchè può divenire un’articolo d’importanza. Tempo fa intesi, che Ella rimesse a Mr. Appleton una somma in dollars sopra l’Inghilterra. Se così è, vi sarà stato molto scapito, perchè il dollar non è moneta corrente nè qui, nè in Inghilterra. Oltre di ciò in Inghilterra si chiama dollar la pezza di Livorno, moneta divenuta immaginaria, e nella quale si cambia, come nella lira sterlina, e che val meno del dollar di Spagna.
                  Le includo ancora la mia responsiva a Mr. Bracken, contenente la procura della sorelle del Bellini, che mi à richiesta. Per quanto ei mi à scritto, Mr. Andrews vendè i mobili e 2 schiavi per pagare i debiti; ma vi rimasero Marie e Lucia che à due bambine, i quali dopo la morte di Andrews, si messero in servizio per loro conto; che egli (Bracken) sentito che ci sono 2 sorelle del Bellini, si fece autorizzare come aveva fatto Andrews, gli à messi in servizio per conto delle Eredi, e à chiesta la procura, onde potergli vendere a profitto delle medesime. À scritto che potranno vendersi per non molto meno di mille dollari, e che desidera di sapere come può rimetterne il ricavato, al che ò risposto che mi mandi una lettera di cambio in moneta sterlina sopra Londra.
                  Il Dr. Carr, nella lettera che Ella mi à mandata, Le dice: “Mr. Randolph is elected by a majority of more than 500 votes”. Gradirei di sapere se parla di Beverley, del quale sentirei con gran soddisfazione le buone nuove, come della sua degna moglie. Ella che sente quanto dolce cosa sia d’aver buone notizie di chi amiamo e stimiamo, non mi darà carico senza dubbio di questo piccolo incomodo.
                  Osservo adesso, riguardo alla perdita dell’Apricot-pesche, che io Le ne mandai 2, e non un solo; sicchè furono rubati, o smarriti ambidue.
                  Siamo alla vigilia di grandi avvenimenti, ma io, invece di fare il profeta, non ne parlerò neppure, e terminerò con dirle, che le stravaganze inaudite delle piante di ogni genere da due anni in qua sono state tante che richiederebbero una risma di carta per descriverle, e tali da far credere, che ci sia qualche intelligenza segreta tra il regno vegetabile e il cervello degli uomini. Mi conservi la sua Benevolenza, e mi creda invariabilmente &c.
                Enclosure
                                    
                     
                        Sir 
                        
                        Pisa, September 12th, 1805.
                     
                     
                        In my preceding dated July 20th I mentioned the receit of your kind favour of March 6th, and my determination of going to Florence and Rome for the object contained in it.
                     
                     
                        Want of exercice for about 20 years, both in speaking and writing this language, gives me so much difficulty to find the expressions I want, and so much uneasiness(?) for being obliged to make use of such as do not convey exactly my ideas, that I had determined to write this in italian. But, being uncertain whether you understand it or not, and fearing that it might give you too much trouble to have it translated, I resolve to write in english. I hope that you will pass over all orthographical mistakes, and give a favorable interpretation to my wrong or deficient expressions.
                     
                     
                        Returned from Rome and Florence, I have the pleasure to inform you, Sir, that I have succeeded to my full satisfaction in the choice of the two sculptors you desire. They are superior to the work they are required for, and remarkable for good moral and excellent temper; they have a pleasing aspect; they are not too young, not too old (one, Joseph Franzoni, being 28, and the other John Andrei, 36 years of age); republicans in their heart, without enthusiasm, and so contented to go to the United States, that (according to my opinion) they will never think of returning to Europe. They are both married; both their wives are 18 years old; they live together like two sisters, and are desirous as their husbands of going to America. Andrei has a daughter 7 month old; Franzoni’s wife was brought to bed of a guirl (her first) a few days ago; and as soon as she is in a proper state to go on board, they will sail in the first vessel Mr. Appleton (il Console Americano a Livorno) and I will think convenient for them.
                     
                     
                        The conditions of the engagement as to the time and passage, are exactly as mentioned in your letter to me, and the salary 65 zecchini per month between them, that is 32½ each. One zecchino is 20 pavoli, the Spanish dollar 9½; consequently their salary is something less than 4 dollars ⅔ a day between both. I have said, that they are superior to the nature of the work they are required for, but that is not all. They are able to model and make excellent statues in marble. Andrei is remarkable for exactness, Franzoni for his masterly strokes. I have heard in Florence and Rome several eminent sculptors and painters say that Franzoni will soon be a second Canova. Andrei and Franzoni are well known among men of the first class in the fine arts, but not among the rich, who generally judge the merit from the fame. This is probably one of the reasons, for which I have been able to induce them to be contanted with the above said salary; but I have told them, and almost assured them, that after their work and their conduct will have given satisfaction, they will be rewarded according to their merit. I said so because this is my way of thinking, and I would be greatly mortified if it was to happen otherwise.
                     
                     
                        They asked me if Government would find them a habitation during the time of their engagement. My answer was that I could not ascertain it, as it was not clearly expressed in your letter to me, but that I thought it was intended; and Mr. Appleton (expressed the same opinion—sono parole cancellate nella minuta) thinks so too.
                     
                     
                        Having heard in Florence that Canova was, as he is still, at Vienna, and that if Mr. d’Este who directs his workmen and his affaires in his absence, was at Perugia, in order to examine a quarris of marble in its vicinity, I went to Rome that way (instead of going through Siena) in order to converse with him. He appeared to me to have understanding, but not genious. When I was at Rome I learned that Canova had never made an Eleve. I went twice to his Studio. I found that all those who work the marble for him, are not to go further than the points marked by him. I was likowise(?) assured that the work he has engaged to finish, cannot be done within ten years, as Mr. d’Este has told me. He could not therefore have undertaken to make the figure, or model you desire: and if I had made him the second question, he would not most certainly have proposed a man of about his age, or above, instead of a young man of great genious and much superior merit of whom there is about half a dozen.
                     
                     The most eminent among them is one Mr. Thorwaldsen, danish, of about 28 years. I have seen in his studio figures made by him, equal to any modern or ancient. Mr. Hope of London, formerly of Amsterdam, gives him for one representing Jason Be more than he asked for, so struck was he by the excellency of the model. I asked him for how much he would undertake to make the figure of Liberty sitting, and of the size we desire. He said that he must first inquire how much would cost a piece of marble of that size of Carrara, and its transport from thence to Rome. As this would require more time, than I thought prudent to stay at Rome where the expences are pretty heavy, and the air in this season very unhealthy, I desired him to send me his answer to Pisa. I hope to receive it in time to send it to you by the sculptors. Meanwhile I can tell you that the transport of a piece something larger than is required for us to make a colossal figure of Bonaparte, did cost Canova one thousand zecchini.
                     I was advised no to make the second question, because it would have been indelicate and useless, as no Artist of repute would expose his model to be executed by another. And if anyone would condescend to it, he would ask a very hay price for it, as the model is very near the whole work for the artist, ⅞ of the business on the marble being done by commun workmen. It is to be considered too, that the transport of the model from Rome to America would be more dangerous, and probably no less expensive than executed in marble. I think proper to inform you that for such undertakings it is custummary and necessary to pay ⅓ at the beginning, another ⅓ when half done, and the last ⅓ when finished.
                     


                     
                        As there will probably be several occasions of paying money in this country for the United States, I take the liberty to observe that the mode prescribed to Mr. Appleton, that is to draw on the Secretary of the Treasury, is very disadvantagious there being no exchange between the U.S. and this country. I have agread with the sculptors to advance them 2 months wages for the reason alledged in your letter to me, and for providing a sufficient quantity of sools(?). Mr. Appleton wont in my opinion, be able to sell his bill of exchange for less than 10 or 12 percent. It seems to me (if it is true that the U.S. have a banker in London) that the best mode would be to draw on that Banker.
                     
                     
                        This is all I have to say for the present and desirous of obeing your orders in anything you may think me able to serve you, I am with respect and esteem Yours Faithfully
                     
                     
                        Ph. M
                     
                     
                        P.S. Reflecting on the sum the Figure of Liberty will cost, I have considered that the transport of the marble from Carrara to Rome, and of the figure from Rome to America, (which probably would be very near the half of the whole) would be spared almost intirely if the model and Figure might be done in America, because Carrara is amost on the sea shore about 30 miles from Leghorn, and the marble is considered by the Masters of Vessels, as ballast. Almost I beg leave to observe that friendship, fraternity, peace, plenty, etc. are in my opinion more proper emblems of Liberty, than Cap and Pike of the Antiants. You will probably suppose that in writing this P.S. I had imagined that Franzoni might perhaps be able to make the Figure of Liberty as well as another. I really had but on a second reflection, I consider that it must be done at Rome, where the mind of the Artist is sublimed, if I can say so, but the sight of so many and so grand objects. I remember the answer of Poussin to France the first(?) King of France, that David told me more than once the same thing of himself, when I was at Paris, and Mr. Thorwaldsen has lately received orders not to return to Copenhagen, as it was intended, but to remain and execute at Rome the commissions they will give him. In short should I give my vote, I would say, that for such an object a great Nation ought not to mind one or two thousand pounds more, or less.
                     
                  
                  
               